THE COURT.
The People’s petition for rehearing is denied. The district attorney misapprehends the scope of our holding. We held only that a defendant, whose pretrial motion to suppress has been denied, but who has a legitimate ground for an in-trial motion, on new grounds, is not barred from presenting that motion by the fact that the trial judge elects (sensibly) to hear the new motion before he gets involved with other trial matters.
We did not hold that where a defendant has, prior to trial, indicated his intention to make a motion to suppress, such a motion loses its pretrial status by the fact that the court sets it for hearing on the day and in the department where the case is also set for trial.
Appellant’s petition for a hearing by the Supreme Court was denied November 12, 1976.